                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                                Plaintiff,

vs.                                                         CR. NO. 19-CR-4440 MV


NICHOLOUS PHILLIPS,


                    RESPONSE TO NOTICE OF EVIDENCE
               PURSUANT TO FEDERAL RULES OF EVIDENCE 609

        Defendant Nicholous Phillips (Mr. Phillips), by and through counsel, Romero &

Winder, PC (Joe M. Romero, Jr.), responds as set forth below to the government’s Notice

of Evidence Pursuant to Federal Rules of Evidence 609 (Doc. 45).

FACTUAL BACKGROUND

        In consulting with the opposing counsel, it is undersigned counsel’s

understanding that should Mr. Phillips testify at trial, it is opposing counsel’s intent to

cross examine Mr. Phillips regarding his prior convictions, to wit: 1) a 12/4/2003 state

offense for drug trafficking (cocaine), 2) a 3/31/2006 state offense for shooting from/into

a vehicle, 3) a 3/31/2006 state offense for felon in possession of a firearm, and 4) a

10/3/2009 federal offense for felon in possession of a firearm. By way of background, the

two 3/31/2006 convictions are part of a single incident and not a separate event.

        Mr. Phillips objects to the admission of these prior convictions should he decide

to testify at trial in his own defense.
ARGUMENT

Rule 609(a) of the Federal Rules of Evidence provides:

       (a) In General. The following rules apply to attacking a witness’s
       character for truthfulness by evidence of a criminal conviction:

       (1) for a crime that, in the convicting jurisdiction, was punishable by
       death or by imprisonment for more than one year, the evidence:

       (A) must be admitted, subject to Rule 403, in a civil case or in a
       criminal case in which the witness is not a defendant; and

       (B) must be admitted in a criminal case in which the witness is a
       defendant, if the probative value of the evidence outweighs its
       prejudicial effect to that defendant; ….

Fed. R. Evid. 609(a)

       The Tenth Circuit has held that, “[o]rdinarily, evidence of a witness’s felony

conviction shall include information about the nature of that conviction unless, after Rule 403

balancing, the probative value of such evidence is outweighed by its prejudicial effect.”

United States v. Lopez-Medina, 596 F.3d 716, 737 (10th Cir. 2010) (quoting United States v.

Howell, 285 F.3d 1263, 1267-68 (10th Cir. 2002)). The Tenth Circuit discussed the different

standards which apply to prior convictions offered against an accused as opposed to against a

“simple witness”:


         The Rule provides that evidence of a prior conviction of a witness
         shall be admitted unless, pursuant to Rule 403, its probative value is
         substantially outweighed by its prejudicial effect. In contrast,
         evidence of a prior conviction of the accused shall be admitted
         unless its probative value is merely outweighed by its prejudicial
         effect. See 28 Charles Alan Wright & Victor James Gold, Federal
         Practice & Procedure § 6134, at 230 (1993) (“Rule 609(a)(1) is
         intended to make it harder to admit conviction evidence when
         offered against an accused than it is when offered against another
         witness.”).

       A “defendant [i]s entitled to the protection of the rule that only the prior

conviction, its general nature, and punishment of felony range [a]re fair game for testing


                                               2
the defendant’s credibility . . . . [F]urther damaging details . . . [a]re not.” United States v.

Commanche, 577 F.3d 1261, 1270-71 (10th Cir. 2009)(quoting United States v. Wolf,

561 F.2d 1376, 1381 (10th Cir. 1977))(“That Commanche was twice convicted of

aggravated battery was properly admissible. That the crimes involved cutting instruments

consistent with the box cutter used in the present case was not.”). “Care should be taken

to protect the accused as far as possible from being convicted because of past conduct

and not the crime for which he is being tried.” United States v. Commanche, 577 F.3d at

1270-71 (quoting United States v. Wolf, 561 F.2d at 1381).

        A prior conviction’s probative value is its relevance to the testifying witness’

credibility. See United States v. Begay, 144 F.3d at 1338 (affirming district court’s

exclusion of prior drug possession conviction, because the conviction “did not relate to

dishonesty” and was, thus, “not necessarily relevant to credibility” (citing Wilson v.

Union Pac. R.R. Co., 56 F.3d 1226, 1231 (10th Cir. 1995)); United States v. Jefferson,

925 F.2d 1242, 1256 (10th Cir. 1991)(affirming district court’s inclusion of prior

conviction for aggravated robbery when the district court concluded that the conviction

was a substantial crime and might affect the witness‟ credibility); United States v.

Halbert, 668 F.2d at 492, 495 (affirming district court’s inclusion of prior convictions of

false pretense, mail fraud, and aggravated robbery, because the “the convictions were not

unrelated to truthfulness”).

        The introduction and admission at trial of long past, multiple, and unrelated prior

convictions will inevitably have the effect of creating the risk of undue prejudice. It will

cause a jury to be distracted from the actual substantive evidence in this case. For

example, one of the prior convictions sought to be admitted against Mr. Phillips is a 2006




                                               3
conviction for shooting at or from a motor vehicle. In the pending case, Mr. Phillips is

not alleged to have discharged any firearm. However, upon the jury being informed that

Mr. Phillips suffered a prior conviction for discharging a firearm at or from a motor

vehicle, a jury will inevitably be more prone to emotionally react to such information and

improperly conclude that Mr. Phillips possessed a firearm in the current, pending, case.

       Based on the foregoing, Mr. Phillips respectfully requests that these prior

convictions not be admitted at trial.



                                              Respectfully Submitted:

                                        By:    /s/ Joe M. Romero, Jr.
                                              Joe M. Romero, Jr.
                                              ROMERO & WINDER, PC
                                              Attorney for Defendant
                                              P.O. Box 25543
                                              Albuquerque, NM 87125
                                              Phone: (505) 843-9776
                                              Fax: (505) 212-0273
                                              joe@romeroandwinder.com




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 29th day of June 2020, I filed the foregoing
electronically through the CM/ECF system, and served the same to opposing counsel,
AUSA Jaymie Roybal

By:    /s/ Joe M. Romero, Jr.
       Joe M. Romero, Jr.




                                              4
